9/30/2019                                                                       AR-15-Lower-Exploded-View.png (823X619)




                                                                                                BUFFER PfTNNER                                                                MAMMtR WIfH J PIN
                            AR-15 Lower
                                                                                           BUFFER RETAINER
                           Exploded View                                                    SPRIfJG                                                                                HAMlu1EH 51'HIMG

                        www.mcarbo.com
                                                                                                                                                     s~ y ~~                            SAFETI SELECTOR LE4ER
                                                                                                                                                            i

                                                                                                                  .''                                                                                80L1 CATCH

                                                                                                                     i                                                                        60LTCATCH
                                                                                                                           j                                =                      _ _~. O ~~ ROLL PIN
                                                                                                                               ~                                                          -        BOLTCATCH
                                                                                                       ,~                                                                                          PLUIVGEH
                                                                                                 O                                          =                                   A~„ _.      ~_ - ._ _       BOLT CATCN
                                                          "AKE WY1'M1 HN SPHIfVL                             ..                     -                - -                                               _--  SPWNG
                                                         TAKE 17f)VJN PIY pE'ENT
                                                                                                                                                            ~         ~                                                      MkGi~ZiNE
                                                                 TAifF.')C)t'iN PIh                                                                                                        '- _                              CI~TCN
                                                                                                                                                                  '
                                                                                                                                                                  -
                                                                                                   L
          1 2 3~ 5 6 r                         8                                                                                                _,              j~                                              ~;~ ~, .I
                                                          SAFEfY DETENT                                                                                         ~ ~ I I                              -                            aIVOT PIN
                                                          SAFETYDETENTSPRING t -
            1 . Bolt Cafch Foll Phi
            2. Triggc~ Guard Pivot Roll Rn                                            ,I        •                                                    i                                              -'j   ~
            3. Bolt C~tCh Plunger and Spring                                                                             ,0.-           I            `I                   ~              ( ~
            4. Disconnector Spring                                                                                       ,                                                                                             OpIUOT PIN
                                                          PISTCM GRIP
            5. Buffer Retainer and Sprmq                                                                      ~,:~                                     ~~                                  ~                     ~      SPRIhC.
            6. Safety [Jetent and Sp~ng                                                                t~     ~~_r
            7. Takedown and Pivot Pin                                                                                     ~~                    'I ~                      -   -            _         -                      PH+07 PIN
                Detents enp Springs
            8. Magazine Catch Spring                                                                                      GUARD                   -'
                                                                                                                         PNOT                   ~'j                       ~            =             DISCONNFCTORSPRING
 •~, a - Cornparear ro me ear Cann Spnng, one                                                                            ROIL RN
        L7vsconectw Sprang rs made from thunner
        ~v~rn arxJ ftarms our sJ~nrly ar nc~ aotram.                                                                                                                                _          i'         DISCONNECTOR
                                                                                                             MAGAZINE                                             ~
 ~fi. 7 - 7rae ra~c~c~'own Prn and P,vr~t Per, use the                                                       CATCH
                                                                                                                                   rnic~[R                                                      -               TNIGGER
       ICl~!FCB~ 5(Jrit~ 2hU O~E:Ent. Th2 Sp1rrKJ iS
                                                               LCKK WASHER                                   5P~                   GUARb
       a !;tide taller 3na' thinner Thar, the Safety                                                                                                                           ~           :_                 _ _TRIGGER SPkING
                                                                                                                                   ASSEMBLY
       fk?!eVrf S~urox~.                                                                           MAGAZINE
                                                                        HA6UIIER AND               RELEASE
                                                     PISIUL4NIVSLRt1V n,IGGERPINS
                                                                                                   BUTTON

                                                                           Assembly Nofes:
                                                                            rtW ,K~~;~~,~~~ a a~~ ~nnd r,,        Ear ~rc~,scer ~r~ uur tae M~st~a'~ e~u~ c~ect,~u1.
                                                                           7're ,~~fefy Deten± u ins:aNed with !h.e 5ef base against the spring.
                            ~.`„_                                          the GVsconnectar Sp~~~g ~s instated with the ffareo' e~^o flown.

   Proper har*~mer arn~ trgger sprr~~g instal~st~or




                                                                                                                                                                                                                                         1/1
                                                                                                                                                                                                    Exhibit 2
www.mcarbo.com/AR-15-Lower-Exploded-View.png
